Order, Supreme Court, New York County, entered on July 13, 1976, denying defendants’ application to dismiss the complaint on the ground of forum non conveniens, unanimously affirmed, without costs and without disbursements. We find "the interest of justice and fairness” (see Silver v Great Amer. Ins. Co., 29 NY2d 356), not further explicated by Special Term, lies in the plaintiff being now 73 years old and in ill health, her fact witness being 74 years old and resident in New York, her expert witness residing in nearby New Jersey, that the plaintiff has no expert witness in Florida and that the defendant corporation, of which the defendant Gubner is president and medical director, regularly solicits customers in New York. In view of these considerations, the Special Term’s denial was not an abuse of discretion. Concur—Stevens, P. J., Murphy, Birns, Silver-man and Lynch, JJ.